Citation Nr: 0032315	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-29 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left humerus (left shoulder 
disability).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left radius (left wrist 
disability).


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1995.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted entitlement to service 
connection for left shoulder and left wrist disabilities and 
assigned 10 percent evaluations effective June 9, 1995.  A 
July 1998 rating decision increased the rating for the 
veteran's service-connected left shoulder to 20 percent, 
effective June 9, 1995, based on clear and unmistakable error 
in the original evaluation, under the provisions of 38 C.F.R. 
§ 3.105(a); however, the veteran has continued his appeal for 
a higher evaluation for this disability.  

In his January 1996 notice of disagreement, the veteran 
requested a personal hearing before the Board; in his March 
1996 substantive appeal, he indicated that he did not desire 
a hearing before a member of the Board.  The RO sent a letter 
to the veteran in August 1997 requesting clarification of 
whether he desired a Board hearing.  It was noted in the 
letter that, if no response was received by the RO within 60 
days of the date of the letter, it would be assumed that the 
veteran no longer wanted a Board hearing, as indicated in his 
substantive appeal.  No response to this letter has been 
received.  Therefore, the Board has concluded that the 
veteran does not desire a hearing before the Board.

The issue of entitlement to an evaluation in excess of 20 
percent for left shoulder disability will be addressed in the 
remand portion of this action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue of entitlement to an 
evaluation in excess of 10 percent for left wrist disability 
has been obtained.

2.  The veteran retains substantial useful motion of his left 
wrist.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5215, 
5214 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his left wrist 
disability.  The RO has found the claim to be well grounded 
and has provided the veteran with current VA examinations of 
this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
left wrist disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA examination in September 1995, the veteran complained 
of an inability to lift his left arm.  It was noted that he 
is right-handed.  Physical examination of the left wrist 
revealed dorsiflexion and palmar flexion to 60 degrees, 
radial deviation to 20 degrees, ulnar deviation to 30 
degrees, and pronation and supination to 80 degrees.  There 
was no obvious deformity or areas of inflammation.  The 
diagnosis was apparent left distal ulna fracture with 
possible previous radius fracture of the left wrist.  It was 
noted that the left wrist fracture had healed successfully 
and there was good range of motion.  

The veteran complained on VA examination in January 1998 of 
aching in the left wrist; he said that he could not shoot a 
basketball.  Physical examination revealed that the left 
wrist lacked 20 degrees of full extension and was quite 
uncomfortable at the extremes of radial and ulnar flexion and 
full flexion.  The impression was status post fracture of the 
distal radius with residual limitation of motion.

X-rays of the left wrist in June 1998 did not reveal any 
evidence of acute or chronic trauma to the wrist.

On VA examination in July 1998, the veteran complained of 
left wrist pain and said that he could no longer play 
basketball.  Muscle strength in the left upper extremity was 
within normal limits.  Range of motion of the left wrist was 
normal.  X-rays of the left wrist appeared normal with a well 
corticated nonunited ulnar styloid tip.  The impression was 
status post fracture of the left wrist with osteoarthritis.

On VA examination in December 1998, range of motion of the 
left wrist consisted of 70 degrees of flexion and extension, 
20 degrees of ulnar deviation, and 30 degrees of radial 
deviation.  There was no weakness in the left upper 
extremity.  It was noted that, while X-rays were normal, 
there was tenderness over the dorsal area of the left wrist.  
The impression was residual discomfort in the left wrist.

II.  Analysis

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

A 10 percent evaluation is warranted for limitation of wrist 
motion of either wrist with dorsiflexion less than 15 degrees 
or palmar flexion limited in line with the forearm; this 10 
percent evaluation is the maximum evaluation provided for 
limitation of motion of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

A 20 percent evaluation is assigned for ankylosis of the 
wrist of the minor arm that is favorable in 20 to 30 degrees 
of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Normal dorsiflexion (extension) of the wrist is from 0-70 
degrees; normal palmar flexion of the wrist is from 0-80 
degrees; normal ulnar deviation of the wrist is from 0-45 
degrees; and normal radial deviation of the wrist is from 0-
20 degrees.  38 C.F.R. § 4.71a, Plate I (2000).

The evidence of record shows that the veteran retains 
substantial useful motion of his left wrist.  The functional 
impairment from the service-connected disability clearly does 
not more nearly approximate the ankylosis required for a 
higher evaluation than the limitation of motion required for 
the assigned evaluation.  

In reaching this conclusion the Board has considered all 
pertinent disability factors in the determination of the 
degree of limitation of motion, as required by DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  However, since the veteran is 
receiving the maximum evaluation authorized for limitation of 
motion of the minor wrist and the evidence demonstrates that 
he has substantial useful motion of his left wrist, the 
disability does not warrant a higher evaluation. 

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. §§ 3.321(b)(1) (2000).  However, the 
veteran has not been hospitalized for his service-connected 
left wrist disability.  Additionally, there are no unusual or 
exceptional manifestations of the disability.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the veteran's left wrist disability 
is in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not in order.

ORDER

Entitlement to an evaluation in excess of 10 percent for left 
wrist disability is denied.


REMAND

The Board notes that the evidence on file does not include an 
adequate assessment of functional impairment of the veteran's 
left shoulder disability due to incoordination, weakened 
movement, and excess fatigability on use, as required by 
DeLuca. 

Based on the above, the issue of entitlement to an evaluation 
in excess of 20 percent for left shoulder disability is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for an evaluation in excess 
of 20 percent for left shoulder 
disability.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file. 

2.  If the RO is unsuccessful in its 
efforts to obtain any of the medical 
records identified by the veteran, it 
should so inform the veteran and request 
him to provide a copy of such records. 

3.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
left shoulder disability.  The claims 
file must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies, including X-rays, 
should be conducted, and all findings 
should be reported in detail.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected left shoulder 
disability.  To the extent possible, the 
functional impairment due to the service-
connected disability should be 
distinguished from that due to any non 
service-connected disability.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  The RO should then 
undertake any other development required 
to comply with the VCAA.  It should then 
readjudicate the issue on appeal, to 
include consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, and 4.45.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 






(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 

